DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Serial No. 2011/0082238), in view of Johnson et al. (US Serial No. 2005/0175925), Patel et al. (US Patent No. 8097399), herein referred to as US ‘399, and Bredt et al. (US Serial No. 2004/0056378).
Regarding claims 1 and 23; Patel et al. teaches a composition suitable for forming a three dimensional object, the composition comprising a 25-80% of a low viscosity resin (photosensitive monomer, e.g. 2-hydroxyl ethyl acrylate [0063-0064]) [0024; 0128], 2-60% by weight of a higher viscosity resin (crosslinking agent) [0025; 0129], for example TMPTA (trimethylolpropane triacrylate) [0101], 2-25% by weight of a toughening agent [0026; 0130], 0.1-10% by weight of a photoinitiator [0027; 0132], 0-25% by weight of a filler powder [0123; 0134], such as alumina (Al2O3) [0123] and/or a pigment [0123].  Patel et al. teaches the filler material can be surface treated with silane coupling agents such as methacryloxy propyl trimethoxysilane (reads on KH570) and glycidoxy propyl trimethoxysilane (reads on KH560) [0125].
In the instance the low viscosity resin (photosensitive monomer) is employed in an amount of 80% by weight (i.e. corresponds to 100 parts); the following ranges apply, 2.5-75 parts of a higher viscosity resin (crosslinking agent), 2.5-31.25 parts of a toughening agent, 0.125-12.5 parts of a photoinitiator, and 0-31.25 parts of a filler and/or a pigment.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of the invention, on of ordinary 
Furthermore, one of ordinary skill in the art understands that the amount of pigment can be modified based on aesthetic design choice.  That is, the amount of color added to achieve a desired color or hue of a composition is an aesthetic design choice and is well within the knowledge of ordinary skill in the art.  See MPEP 2144.04 (I); Seid, 161 F.2d, 229, 73 USPQ 431 (CCPA 1947).
Patel et al. teaches employing 2-hydroxyethyl acrylate, however fails to teach a monofunctional acrylate as required by the instant claim.  Johnson et al. teaches photocurable compositions, suitable for use in 3D printing [abs; 0012], the composition comprising radically curable monomers, such as 2-hydroxyethyl acrylate, methyl methacrylate, and ethyl methacrylate (instant claim 23) [0046-0047; Table 1].  Therefore, Johnson et al. teaches that 2-hydroxyethyl acrylate, methyl methacrylate, and ethyl methacrylate are functional equivalents for the purpose of functioning as prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Patel et al. teaches employing radical photoinitiators such as 1-hydroxycyclohexyl phenyl ketone and acetophenone [0116], however fails to explicitly teach the photoinitiator is an alpha-hydroxyalkylphenone.  Johnson et al. teaches photocurable compositions, suitable for use in 3D printing [abs; 0012], the composition further comprising radical photoinitiators such as 1-hydroxycyclohexyl phenyl ketone, acetophenone, and 4-isopropylphenyl 1-hydroxyisopropyl ketone (alpha-hydroxyalkylphenone) [0096].  Therefore, Johnson et al. teaches that 1-hydroxycyclohexyl phenyl ketone, acetophenone, and 4-isopropylphenyl 1-hydroxyisopropyl ketone (alpha-hydroxyalkylphenone) are functional equivalents for the purpose of functioning as radical photoinitiators in photocurable 3D printing compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
	Patel et al. fails to teach the composition comprising a liquid polysulfide rubber.  US ‘399 teaches a photocurable composition, suitable for use in three dimensional printing, the composition comprising a first component and a second component, wherein the second component is a compound having a terminal thiol group; e.g. an oligomeric liquid polysulfide [col5, line49-52].  Patel et al. and US ‘399 are analogous art because they are both concerned with the same field of endeavor, namely photocurable composition suitable for use in 3D printing.  At the time of the invention, one of ordinary skill in the art, would have found it obvious to add the oligomeric liquid polysulfide, as 
Patel et al. fails to teach the required micro-nano powder as required by instant claim 1.  Bredt et al. teaches inkjet printing liquid suitable for use in three dimensional printing systems [abs], the liquids further comprising a filler, such as montmorillonite [0054].  Bredt et al. teaches the filler includes a distribution of particle grain sizes ranging from a maximum of about 250 microns to a minimum of about 1 micron [0053].  Patel et al. and Bredt et al. are analogous art because they are both concerned with the same field of endeavor, namely inkjet compositions suitable for forming three dimensional objects.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a montmorillontie filler having a smaller particle size of 1 micron, as taught by Bredt et al., in the composition of Patel et al., and would have been motivated to do so in order to reinforce article strength (by employing smaller grain sized fillers), as suggested by Bredt et al. [0053].  Furthermore, the Examiner notes that the size of the particle chosen for three dimensional printing must be a size that is suitable for ink jet printing, such that the particles will not clog the nozzle while printing.  It is also noted that Bredt et al. teaches alumina and montmorillonite are functionally equivalent [0054] for the purpose of function as fillers in three dimensional printing processes.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Serial No. 2011/0082238), in view of Johnson et al. (US Serial No. , as applied to claim 1 above, and further in view of Sun et al. (US Serial No. 2009/0148813),
Patel et al., Johnson et al., US’399, and Bredt et al. render obvious the basic claimed composition for 3D printing, as set forth above, with respect to claim 1.
	Regarding claim 19; Patel et al. teaches the composition may further comprise pigments, however fails to teach a pigment as required by claim 19.  Sun et al. teaches photocurable compositions, suitable for use in three dimensional printing, the composition further comprising pigments such as ultramarine blue and cobalt chrome green [0033].  Patel et al. and Sun et al. are analogous art because they are both concerned with the same field of endeavor, namely photocurable composition suitable for use in 3D printing.  At the time of the invention, one of ordinary skill in the art, at the time of the invention, would have found it obvious to add pigments such as ultramarine blue and cobalt chrome green, as taught by Sun et al., to the 3D printing composition of Patel et al., and would have been motivated to do so in order to achieve a desired color or hue, dependent upon the desired product.  Furthermore, one of ordinary skill in the art would understand that choosing a “color” (e.g. adding a specific pigment), is an aesthetic design choice, and adding a colorant in order to achieve a desired color is well within the knowledge of ordinary skill in the art. See MEPE 2144.04 (I); Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Serial No. 2011/0082238), in view of Johnson et al. (US Serial No. , as applied to claim 1 above, and further in view of Baker et al. (US Patent No. 5863319).
Patel et al., Johnson et al., US’399, and Bredt et al. render obvious the basic claimed composition for 3D printing, as set forth above, with respect to claim 1.
Regarding claim 25; Patel et al. teaches employing an antioxidant, however fails to teach the antioxidants required by instant claim 25.  Baker et al. teaches compositions suitable for use in three dimensional printing, the composition comprising about 0.3 to about 0.8 wt. % of antioxidants, such as IRGANOX 1010 (pentaerythritol tetra[3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate]) [col3, line56-67].  Patel et al. and Baker et al. are analogous art because they are both concerned with the same field of endeavor, namely compositions suitable for use in three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ IRGANOX 1010 in an amount of about 0.3 to about 0.5 wt. %, as taught by Baker et al., in the composition of Patel et al., and would have been motivated to do so in order to inhibit oxidation of the ink components (i.e. increase storage stability), as suggested by Baker et al. [col3, line56-67].

Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Serial No. 2011/0082238), in view of Yokoi (US Serial No. 2010/0247873), Johnson et al. (US Serial No. 2005/0175925), Patel et al. (US Patent No. 8097399), herein referred to as US ‘399, and Bredt et al. (US Serial No. 2004/0056378).
Regarding claims 1 and 22; Patel et al. teaches a composition suitable for forming a three dimensional object, the composition comprising a 25-80% of a low viscosity resin (photosensitive monomer, e.g. 2-hydroxyl ethyl acrylate [0063-0064]) [0024; 0128], 2-60% by weight of a higher viscosity resin (crosslinking agent) [0025; 0129], for example TMPTA (trimethylolpropane triacrylate) [0101], 2-25% by weight of a toughening agent [0026; 0130], 0.1-10% by weight of a photoinitiator [0027; 0132], 0-25% by weight of a powder [0123; 0134], such as alumina (Al2O3) [0123], and/or a pigment [0123].  Patel et al. teaches the filler material can be surface treated with silane coupling agents such as methacryloxy propyl trimethoxysilane (reads on KH570) and glycidoxy propyl trimethoxysilane (reads on KH560) [0125].
In the instance the low viscosity resin (photosensitive monomer) is employed in an amount of 80% by weight (i.e. corresponds to 100 parts); the following ranges apply, 2.5-75 parts of a higher viscosity resin (crosslinking agent), 2.5-31.25 parts of a toughening agent, 0.125-12.5 parts of a photoinitiator, and 0-31.25 parts of a filler and/or a pigment.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of the invention, on of ordinary skill in the art, would have been motivated to employ of 80% by weight (i.e. corresponds to 100 parts); the following ranges apply, 2.5-75 parts of a higher viscosity resin (crosslinking agent), 2.5-31.25 parts of a toughening agent, 0.125-12.5 parts of a photoinitiator, and 0-31.25 parts of a filler and/or a pigment, based on the invention of Patel et al., and would have been motivated to do so since Patel et al. teaches suitable 
Furthermore, one of ordinary skill in the art understands that the amount of pigment can be modified based on aesthetic design choice.  That is, the amount of color added to achieve a desired color or hue of a composition is an aesthetic design choice and is well within the knowledge of ordinary skill in the art.  See MPEP 2144.04 (I); Seid, 161 F.2d, 229, 73 USPQ 431 (CCPA 1947).
Patel et al. teaches employing 2-hydroxyethyl acrylate, however fails to teach a monofunctional acrylate as benzyl methacrylate or lauryl methacrylate.  Yokoi teaches an inkjet ink composition, suitable for use in three dimensional modeling applications [0257], the ink composition comprising a polymer and a radical polymerizable compound, wherein the radical polymerizable compound is an acrylate monomer [abs], such as 2-hydroxyethyl acrylate, lauryl methacrylate, or benzyl methacrylate [0105].  Therefore, Yokoi teaches that 2-hydroxyethyl acrylate, lauryl methacrylate, and benzyl methacrylate are functional equivalents for the purpose of functioning as radically polymerizable monofunctional monomers in photocurable 3D printing compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
	Patel et al. fails to teach the composition comprising a liquid polysulfide rubber.  US ‘399 teaches a photocurable composition, suitable for use in three dimensional printing, the composition comprising a first component and a second component, wherein the second component is a compound having a terminal thiol group; e.g. an oligomeric liquid polysulfide [col5, line49-52].  Patel et al. and US ‘399 are analogous art because they are both concerned with the same field of endeavor, namely photocurable composition suitable for use in 3D printing.  At the time of the invention, one of ordinary skill in the art, would have found it obvious to add the oligomeric liquid polysulfide, as taught by US ‘399, to the 3D printing composition of Patel et al., and would have been motivated to do so in order to achieve, on curing, shrinking, in a linear direction, by less than 3% in length [abs].
.

Claims 1 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Serial No. 2011/0082238), in view of Johnson et al. (US Serial No. 2005/0175925), Patel et al. (US Patent No. 8097399), herein referred to as US ‘399, and Wachter et al. (US Serial No. 2015/0111176).
Regarding claims 1 and 24; Patel et al. teaches a composition suitable for forming a three dimensional object, the composition comprising a 25-80% of a low 
In the instance the low viscosity resin (photosensitive monomer) is employed in an amount of 80% by weight (i.e. corresponds to 100 parts); the following ranges apply, 2.5-75 parts of a higher viscosity resin (crosslinking agent), 2.5-31.25 parts of a toughening agent, 0.125-12.5 parts of a photoinitiator, and 0-31.25 parts of a filler and/or a pigment.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of the invention, on of ordinary skill in the art, would have been motivated to employ of 80% by weight (i.e. corresponds to 100 parts); the following ranges apply, 2.5-75 parts of a higher viscosity resin (crosslinking agent), 2.5-31.25 parts of a toughening agent, 0.125-12.5 parts of a photoinitiator, and 0-31.25 parts of a filler and/or a pigment, based on the invention of Patel et al., and would have been motivated to do so since Patel et al. teaches suitable amounts for each of the desired components  to be employed in the present invention are 25-80% of a low viscosity resin (photosensitive monomer, e.g. isobornyl acrylate, 
Furthermore, one of ordinary skill in the art understands that the amount of pigment can be modified based on aesthetic design choice.  That is, the amount of color added to achieve a desired color or hue of a composition is an aesthetic design choice and is well within the knowledge of ordinary skill in the art.  See MPEP 2144.04 (I); Seid, 161 F.2d, 229, 73 USPQ 431 (CCPA 1947).
Patel et al. teaches employing 2-hydroxyethyl acrylate, however fails to teach a monofunctional acrylate as required by the instant claim.  Johnson et al. teaches photocurable compositions, suitable for use in 3D printing [abs; 0012], the composition comprising radically curable monomers, such as 2-hydroxyethyl acrylate, methyl methacrylate, and ethyl methacrylate (instant claim 23) [0046-0047; Table 1].  Therefore, Johnson et al. teaches that 2-hydroxyethyl acrylate, methyl methacrylate, and ethyl methacrylate are functional equivalents for the purpose of functioning as radically polymerizable monofunctional monomers in photocurable 3D printing compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Patel et al. teaches employing radical photoinitiators such as 1-hydroxycyclohexyl phenyl ketone and acetophenone [0116], however fails to explicitly teach the photoinitiator is an alpha-hydroxyalkylphenone.  Johnson et al. teaches photocurable compositions, suitable for use in 3D printing [abs; 0012], the composition prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
	Patel et al. fails to teach the composition comprising a liquid polysulfide rubber.  US ‘399 teaches a photocurable composition, suitable for use in three dimensional printing, the composition comprising a first component and a second component, wherein the second component is a compound having a terminal thiol group; e.g. an oligomeric liquid polysulfide [col5, line49-52].  Patel et al. and US ‘399 are analogous art because they are both concerned with the same field of endeavor, namely photocurable composition suitable for use in 3D printing.  At the time of the invention, one of ordinary skill in the art, would have found it obvious to add the oligomeric liquid polysulfide, as taught by US ‘399, to the 3D printing composition of Patel et al., and would have been motivated to do so in order to achieve, on curing, shrinking, in a linear direction, by less than 3% in length [abs].
Patel et al. fails to teach the required micro-nano powder as required by instant claim 24 (i.e. zirconium oxide).  Wachter et al. teaches a composition suitable for use in three dimensional printing systems and inkjet ink printing systems [0002], the composition further comprising a filler, such as zirconium oxide (ZrO-2) [0041].  Wachter 2) filler having a smaller particle size of 1 micron, as taught by Wachter et al., in the composition of Patel et al., and would have been motivated to do so in order to improve mechanical properties or adjust viscosity, as suggested by Wachter et al. [0041].  Furthermore, the Examiner notes that the size of the particle chosen for three dimensional printing must be a size that is suitable for ink jet printing, such that the particles will not clog the nozzle while printing.  It is also noted that Wachter et al. teaches silica (SiO2) and zirconium dioxide (ZrO2) are functionally equivalent [0054] for the purpose of function as fillers in three dimensional printing processes.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 22-25 have been considered but are moot because the new ground of rejection does not rely on the combination of references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicants note in the Remarks claims 1, 4-11, and 19-25 are pending; claims 4-11 and 20-21 have been withdrawn, and claims 12-18 have been previously canceled.  In the current claim set of record, claims 1, 19, and 22-25 are pending and claims 2-18 and 20-21 have been canceled.
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767